Upon Rehearing.
It is urged, upon application for rehearing, that the Gen. Acts 1927, p. 498, is unconstitutional under the case of Clarke v. Jack, 60 Ala. 272. The act in the Clarke Case is not like the act of 1927, nor was the one in the Clarke Case held unconstitutional; it was merely held that said act made no provision for a contest, and that the general election law did not provide a contest of elections like the one involved. The act of 1927 expressly provides for a contest of elections here involved and applies the machinery of contesting general elections of county officers.
Rehearing denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur.